Citation Nr: 1134048	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-11 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a low back disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served in the Army National Guard, with verified periods of active service from March 1999 to July 1999, January 2002 to April 2002, and October 2004 to November 2005, with an unverified period of active duty in October 2009 for a period of one year.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, that granted service connection and a 10 percent rating for a low back disability, effective July 27, 2007.  In February 2011, this matter was remanded by the Board so that a video conference hearing before the Board could be scheduled pursuant to the Veteran's request.  However, the Veteran failed to appear for the August 2011 hearing and provided no explanation for his absence.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2010).

The issue of entitlement to service connection for an upper back disability has been raised by the record.  As that claim has not been developed for appellate review, the Board refers it to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of the Veteran's claim.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development.

The Veteran was afforded a VA spine examination in June 2009.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the Veteran's last VA examination is not necessarily too old, in light of the fact that updated VA treatment and service treatment records have been requested, and because the Veteran has apparently served a period of active duty since the most recent examination, the prudent and thorough course of action is to afford the Veteran a VA examination to ascertain the current nature and severity of his low back disability.  Furthermore, a note in the claims file indicates that an examination is needed and was previously due in December 2009.

In addition, it appears to the Board that additional records may be outstanding.  A review of the claims file shows that the Veteran had active service in the Army National Guard from March 1999 to July 1999, January 2002 to April 2002, October 2004 to November 2005, and for a period of one year beginning in October 2009.  However, the only DD Form 214 of record pertains to the Veteran's third period of active service from October 2004 to November 2005.  In addition, the only service medical records that have been obtained are dated from July 2004 to March 2007.  Accordingly, all of the Veteran's service medial and personnel records and DD Forms 214 should be requested and obtained to verify the Veteran's dates of service and his most recent term of active duty.  Finally, the most recent VA medical records are dated in May 2009.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Verify all periods of the Veteran's active service.

2.  Contact the United States Army Personnel Center, or any other appropriate service department office, and obtain the Veteran's service personnel and treatment records that have not yet been obtained and DD Forms 214 for all periods of service prior to October 2004 and since November 2005.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2), must be entered in the record if it is determined that the above records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(c), and give him an opportunity to respond.

3.  Obtain the Veteran's VA treatment records dated since May 2009.

4.  Schedule a VA spine examination to determine the current nature and severity of his low back disability.  The claims file should be reviewed and that review should be indicated in the examination report.  Specifically, the examiner should provide the following information:

(a)  Set forth all current complaints, findings and diagnoses pertaining to any low back disability.

   (b)  Provide ranges of motion of the lumbar spine.

(c)  Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should also be noted.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The determination should be portrayed in terms of the degree of additional range of motion loss.

(d)  State the length of time during the past twelve months that the Veteran has had incapacitating episodes due to a low back disability.  Incapacitating episodes are periods of acute signs and symptoms due to intervertebral disc syndrome that require rest prescribed by a physician and treatment by a physician.

(e)  State whether there are any neurological impairments due to the back disability, including any radiculopathy of the lower extremities, or bowel and bladder abnormalities.

(f)  State what impact, if any, the Veteran's low back disability has on his employment and daily living.

5.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for 
Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

